                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

STEVEN R. NUSBAUM, derivatively on   )
behalf of HONEYWELL INTERNATIONAL    )
INC.,                                )
                                     )
          Plaintiff,                 )
                                     )
     v.                              )
                                     )
DARIUS E. ADAMCZYK, DUNCAN B.        )
ANGOVE, WILLIAM S. AYER, KEVIN       )   Case No. 19-cv-00898-CFC
BURKE, JAIME CHICO PARDO, D. SCOTT   )
DAVIS, LINNET F. DEILY, JUDD A.      )
GREGG, CLIVE R. HOLLICK, GRACE D.    )
LIEBLEIN, GEORGE PAZ, ROBIN L.       )
WASHINGTON, DAVID M. COTE, GREG      )
LEWIS, and THOMAS A. SZLOSEK,        )
                                     )
          Defendants,                )
                                     )
          and                        )
                                     )
HONEYWELL INTERNATIONAL, INC.,       )
                                     )
          Nominal Defendant.         )
 SANDRA OSBORNE, derivatively on behalf              )
 of HONEYWELL INTERNATIONAL INC.,                    )
                                                     )
                Plaintiff,                           )
                                                     )
        v.                                           )
                                                     )
 DARIUS E. ADAMCZYK, THOMAS A.                       )
 SZLOSEK, GREGORY P. LEWIS, DAVID                    )
 M. COTE, DUNCAN B. ANGOVE,                          )   Case No. 20-cv-00807-CFC
 WILLIAM S. AYER, KEVIN BURKE, D.                    )
 SCOTT DAVIS, LINNET F. DEILY, JUDD                  )
 A. GREGG, CLIVE R. HOLLICK, GRACE                   )
 D. LIEBLEIN, JAIME CHICO PARDO,                     )
 GEORGE PAZ, and ROBIN L.                            )
 WASHINGTON,                                         )
                                                     )
                Defendants,                          )
                                                     )
                and                                  )
                                                     )
 HONEYWELL INTERNATIONAL, INC.,                      )
                                                     )
                Nominal Defendant.                   )

    STIPULATION AND [PROPOSED] ORDER REGARDING CONSOLIDATION,
       APPOINTMENT OF CO-LEAD COUNSEL AND LIAISON COUNSEL,
                      AND SETTING A SCHEDULE

       Plaintiffs Steven R. Nusbaum (“Nusbaum”) and Sandra Osborne (“Osborne”)

(collectively, the “Plaintiffs”), on the one hand, and Defendants Darius E. Adamcyk, Duncan B.

Angove, William S. Ayer, Kevin Burke, Jaime Chico Pardo, D. Scott Davis, Linnet F. Deily, Judd

A. Gregg, Clive R. Hollick, Grace D. Lieblein, George Paz, Robin L. Washington, David M. Cote,

Greg Lewis, and Thomas A. Szlosek (the “Individual Defendants”) and Nominal Defendant

Honeywell International Inc. (“Honeywell” or the “Company”) (collectively, the “Defendants”),

on the other, by and through their respective undersigned counsel, subject to this Court’s approval,

and to the reservation of rights contained below, agree and stipulate as follows with respect to the

above captioned actions:


                                                 1
       WHEREAS, on May 14, 2019, Plaintiff Nusbaum filed a Verified Stockholder Derivative

Complaint styled Nusbaum v. Adamczyk, et al., Case No. 19-cv-00898-CFC (the “Nusbaum

Action”), purportedly on behalf of Honeywell, naming the Individual Defendants as defendants;

       WHEREAS, on June 15, 2020, Plaintiff Nusbaum filed a Verified Amended Stockholder

Derivative Complaint;

       WHEREAS, on June 15, 2020, Plaintiff Osborne filed a Verified Stockholder Derivative

Complaint, styled Osborne v. Adamczyk, et al., Case No. 20-cv-00807-CFC (the “Osborne

Action,” and together with the Nusbaum Action, the “Derivative Actions”), purportedly on behalf

of Honeywell, naming the Individual Defendants as defendants;

       WHEREAS, under FED. R. CIV. P. 42(a), when actions involve “a common question of

law or fact,” the Court may “(1) join for hearing or trial any or all matters at issue in the actions;

(2) consolidate the actions; or (3) issue any other orders to avoid unnecessary cost or delay”;

       WHEREAS, the Derivative Actions challenge similar alleged conduct by the same

Company directors and officers and involve substantially the same questions of law and fact;

       WHEREAS, the parties therefore respectfully submit that consolidation of the Derivative

Actions is appropriate;

       WHEREAS, to avoid potentially duplicative actions and prevent any waste of the Court’s

and parties’ resources, the parties agree that the Derivative Actions should be consolidated for all

purposes, including pre-trial proceedings and trial, into a single consolidated action;

       WHEREAS, in order to realize the efficiencies made possible by consolidation of the

Derivative Actions, the Plaintiffs agree that Rigrodsky & Long, P.A. and the Rosen Law Firm,

P.A. shall be designated as Co-Lead Counsel representing Plaintiffs in the Consolidated Derivative

Action (defined below);




                                                  2
          WHEREAS, the Plaintiffs also agree that Rigrodsky & Long, P.A. and Farnan LLP shall

be designated Liaison Counsel representing Plaintiffs in the Consolidated Derivative Action 1; and

          IT IS HEREBY STIPULATED AND AGREED, as follows:

                 1.      The Defendants, to the extent they have not been served, hereby accept

          service of the respective complaints filed in each of the Derivative Actions through their

          undersigned counsel.

                 2.      The Derivative Actions shall be consolidated for pretrial purposes under

          Docket No. 19-cv-00898-CFC, and all filings shall be made under this docket only (the

          “Consolidated Derivative Action”). Every pleading in the Consolidated Derivative Action

          shall bear the following caption:

    In re Honeywell International Inc.                )   Case No. 19-cv-00898-CFC
    Consolidated Stockholder Litigation               )

                 3.      Co-Lead Counsel for plaintiffs for the conduct of the Consolidated

          Derivative Action shall be:

                                   RIGRODSKY & LONG, P.A.
                                     Seth D. Rigrodsky (#3147)
                                       Gina M. Serra (#5387)
                                  300 Delaware Avenue, Suite 1220
                                    Wilmington, Delaware 19801
                                           (302) 295-5310
                                          sdr@rl-legal.com
                                         gms@rl-legal.com

                                  THE ROSEN LAW FIRM, P.A.
                                           Phillip Kim
                                  275 Madison Avenue, 34th Floor
                                    New York, New York 10016
                                         (212) 686-1060
                                      pkim@rosenlegal.com




1
    Defendants take no position on the appointment of plaintiffs’ Lead Counsel and Liaison Counsel.


                                                  3
       4.      Plaintiffs’ Co-Lead Counsel shall have the sole authority to speak for

plaintiffs in all matters regarding pre-trial procedure, trial, and settlement negotiations and

make all work assignments in such manner as to facilitate the orderly and efficient

prosecution of this litigation and avoid duplicative or unproductive effort.

       5.      Co-Lead Counsel shall be responsible for coordinating all activities and

appearances on behalf of plaintiffs. No motion, request for discovery, or other pre-trial or

trial proceedings will be initiated or filed by any plaintiffs except through Co-Lead Counsel

with the assistance of Liaison Counsel.

       6.      Liaison Counsel for plaintiffs for the conduct of the Consolidated

Derivative Action shall be:

                          RIGRODSKY & LONG, P.A.
                            Seth D. Rigrodsky (#3147)
                              Gina M. Serra (#5387)
                         300 Delaware Avenue, Suite 1220
                           Wilmington, Delaware 19801
                                  (302) 295-5310
                                 sdr@rl-legal.com
                                gms@rl-legal.com

                                 FARNAN LLP
                             Brian E. Farnan (#4809)
                            Michael J. Farnan (#5165)
                           919 Market Street, 12th Floor
                           Wilmington, Delaware 19801
                                 (302) 777-0300
                             bfarnan@farnanlaw.com
                             mfarnan@farnanlaw.com

       7.      Plaintiffs’ Liaison Counsel shall be available and responsible for

communications to and from this Court, including distributing orders and other directions

from the Court to counsel.       Liaison Counsel shall be responsible for creating and

maintaining a master service list of all parties and their respective counsel.




                                          4
               8.     Defendants’ counsel may rely upon all agreements made with Co-Lead

       Counsel, or other duly authorized representatives of Co-Lead Counsel, and such

       agreements shall be binding on all plaintiffs in the Consolidated Derivative Action. 2

               9.     If any subsequent stockholder derivative action arising out of the same or

       substantially the same facts or events (a “Related Action”) is filed in this Court, transferred

       to this Court, or removed to this Court, the Related Action will be consolidated with the

       Consolidated Derivative Action and transferred to the docket for In re Honeywell

       International Inc. Consolidated Stockholder Litigation, Case No. 19-cv-00898-CFC, and

       this Order shall apply to that Related Action. The parties are directed to provide notice of

       this Order to any party filing a Related Action of which they become aware.

               10.    Within forty-five (45) days of the entry of this Stipulation and Proposed

       Order, Plaintiffs will file a consolidated complaint or designate one of the complaints

       already filed in the Consolidated Derivative Action as the operative complaint.

               11.    Defendants shall have forty-five (45) days from the date Plaintiffs file a

       consolidated complaint or designate one of the complaints already filed in the Consolidated

       Derivative Action as the operative complaint to (i) answer; (ii) move to dismiss; and/or (iii)

       move for a further stay of proceedings.

               12.    All deadlines in the Nusbaum and Osborne Actions are stayed pending

       consolidation and the filing of a consolidated complaint or designation of one of the

       complaints already filed in the Consolidated Derivative Action as the operative complaint.



2
  Defendants take no position on the authority or responsibility of either plaintiffs’ Lead Counsel
or Liaison Counsel as set forth in paragraphs 3-7, except that Defendants agree that Defendants’
counsel may rely upon all agreements made with Co-Lead Counsel, or other duly authorized
representative of Co-Lead Counsel, and that such agreements shall be binding on all plaintiffs in
the Consolidated Derivative Action.


                                                 5
             13.     By entering into this Stipulation, Plaintiffs and Defendants do not waive

      any rights not specifically addressed herein. Defendants preserve all rights, objections, and

      defenses, and Plaintiffs preserve all rights and claims.

                                                    RIGRODSKY & LONG, P.A.

                                                    By: /s/ Seth D. Rigrodsky
                                                    Seth D. Rigrodsky (#3147)
                                                    Gina M. Serra (#5387)
                                                    300 Delaware Ave, Suite 1220
                                                    Wilmington, DE 19801
                                                    (302) 295-5310
OF COUNSEL:                                         sdr@rl-legal.com
                                                    gms@rl-legal.com
GRABAR LAW OFFICE
Joshua H. Grabar                                    Attorneys for Plaintiff Steven R. Nusbaum
1650 Market Street, Suite 3600
Philadelphia, PA 19103
(267) 507-6085



                                                    FARNAN LLP

                                                    By: /s/ Brian E. Farnan
                                                    Brian E. Farnan (#4089)
                                                    Michael J. Farnan (#5165)
                                                    919 North Market Street
OF COUNSEL:                                         12th Floor
                                                    Wilmington, DE 19801
THE ROSEN LAW FIRM, P.A.                            (302) 777-0300
Phillip Kim                                         bfarnan@farnanlaw.com
275 Madison Avenue, 40th Floor                      mfarnan@farnanlaw.com
New York, NY 10016
(212) 680-1060                                      Attorneys for Plaintiff Sandra Osborne
pkim@rosenlegal.com

THE BROWN LAW FIRM, P.C.
Timothy Brown
240 Townsend Square
Oyster Bay, NY 11771
(516) 922-5427
tbrown@thebrownlawfirm.net




                                                6
                                POTTER ANDERSON & CORROON
                                LLP

                                By: /s/ Jonathan A. Choa
                                Michael A. Pittenger (#3212)
                                Jonathan A. Choa (#5319)
                                Hercules Plaza
                                P.O. Box 951
                                Wilmington, DE 19899
                                (302) 984-6000
                                mpittenger@potteranderson.com
                                jchoa@potteranderson.com

                                Attorneys for Defendants




SO ORDERED on this _____ day of ________ 2020.



                         ____________________________________
                         The Honorable Colm F. Connolly
                         United States District Court Judge




                            7
